At the hearing the injunction was refused. Thereupon, Glass, etal., sued out their' writ of error. The bill of exceptions recited that the defendants answered the bill and that on the hearing a number of affidavits were read by complainants and a number by defendants, that defendants demurred to the bill, but that the Judge refused to pass upon the demurrer, but considered only the bill, answer and said affidavits; and it concluded thus: “the facts will fully appear by reference to. the record, the bill, answer and affidavits.” The error assigned is the refusal of the injunction.To this bill of exceptions, certified in the usual form, the Clerk attached a copy of the record and various affidavits. This certificate of the Clerk made no allusion to the affidavits: